        2:17-cr-20037-JES-JEH # 490-2        Page 1 of 56                                    E-FILED
                                                             Thursday, 03 October, 2019 01:35:34 PM
                                                                        Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )
                                         )
vs.                                      )       Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )       Hearing Requested
                                         )
        Defendant.                       )

      SEALED OMNIBUS MOTIONS IN LIMINE TO EXCLUDE EVIDENCE AT TRIAL

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Omnibus Motions in Limine to Exclude Evidence at Trial states as

follows:

I.      Introduction

        The standards governing admissibility of evidence differ between the

guilt/innocence phase of a capital trial and the potential penalty phase. At the

guilt/innocence phase, evidence is relevant if “it has any tendency to make a fact more

or less probable that it would be without the evidence” and is a “fact of consequence.”

FRE 401. However, “[t]he court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” FRE 403. Evidence may also be excluded if it runs


                                             1
       2:17-cr-20037-JES-JEH # 490-2         Page 2 of 56



afoul of the rules against hearsay (FRE 801 et. seq.), violates a protected privilege (FRE

501), or constitutes improper character evidence (FRE 404).

       At the penalty phase of a capital trial, the defendant may present any

information relevant to a mitigating factor, and the government may present any

information relevant to an aggravating factor for which notice has been provided. 18

U.S.C. § 3593(c). The Federal Rules of Evidence do not apply, except that information

may be excluded if its probative value is outweighed by the danger of creating unfair

prejudice, confusing the issues, or misleading the jury. Id. The information does not

need to qualify as substantially more prejudicial than probative, unlike the standard

governing admissibility under FRE 403; the mere fact that it is more prejudicial is

sufficient. Id.

       The hallmark of a capital penalty phase is the need for “heightened reliability,”

which is essential to the process of imposing a death sentence. United States v.

Christensen, 360 F.3d 135, 143 (2d Cir. 2004). “The Constitution places special constraints

on the procedures used to convict an accused of a capital offense and sentence him to

death. The finality of the death penalty requires a ‘greater degree of reliability’ when it

is imposed.” Id. (citing Murray v. Giarratano, 492 U.S. 1, 8-9 (1989)). Generally, more

evidence, not less, allows courts to facilitate the meeting of this standard. Id.

       However, the admissibility of evidence at a capital penalty phase is not without

limitation. It is true “that in order to achieve ‘heightened reliability’ more evidence, not

less, should be admitted on the presence or absence of aggravating and mitigating

                                              2
       2:17-cr-20037-JES-JEH # 490-2         Page 3 of 56



factors.” United States v. Pepin, 514 F.3d 193, 203 (2d Cir. 2008) (citing Christensen, 360

F.3d at 143). “But it hardly follows from that general observation that relevant evidence

is always permitted. Acceptance of that reasoning would eviscerate the trial court's

ability to exclude unduly prejudicial material from the penalty hearing inasmuch as any

decision to exclude necessarily means less evidence, not more.” Id. at 204. In fact, the

FDPA’s presumption of the admissibility of relevant evidence is actually narrower than

the FRE. Id.

       There is significant danger in allowing evidence to be presented to the jury in the

guilt phase which would otherwise be inadmissible at the penalty phase. Even if the

Court were to issue an instruction for the jury to disregard said evidence, curative

instructions can be “very close to an instruction to unring a bell.” United States v.

Murray, 784 F.2d 188, 189 (6th Cir. 1986). Limiting instructions may not in fact erase the

prejudice that occurred. Bruton v. United States, 391 U.S. 123, 132 (1968). In some

circumstances, a limiting instruction may be “a recommendation to the jury of a mental

gymnastic which is beyond, not only their powers, but anybody's else.” Nash v. United

States, 54 F.2d 1006, 1007 (2d Cir. 1932).

       Additionally, logic dictates that if a piece of evidence is substantially more

prejudicial than probative under FRE 403, it will also meet the lesser standard of simply

being more prejudicial than probative under § 3593(c). For the foregoing reasons, any

piece of evidence which is excluded from the guilt phase should similarly be excluded

from the penalty phase.

                                              3
        2:17-cr-20037-JES-JEH # 490-2       Page 4 of 56



        Defense counsel notes that the list of motions contained herein is lengthy and

some may seem insignificant in the grand scheme of the case. Counsel has no choice in

the matter since the government has insisted at every turn that it intends to use every

single piece of evidence disclosed to date. Additionally, because there is undoubtedly

more evidence coming, and potentially in the form of computer and other electronic

data, Mr. Christensen reserves the right to raise additional motions at a later date prior

to trial.

II.     MOTIONS IN LIMINE

            A. Motion to Exclude Evidence of Starlight Bloodhound and Luminol Test
               Results

        On June 15, 2017, officers of the University of Illinois Police Department

conducted a search of Mr. Christensen’s apartment pursuant to a search warrant. As

part of the search, several swabs were taken of stains around the apartment, including

on the utility room door, the clothes hamper in the bedroom, the bedroom mattress, and

a baseball bat from the bedroom. During the examination at the scene, a product called

“Starlight Bloodhound” was applied to various items, purportedly with “positive”

results. Two weeks later, on July 1, 2017, agents from the FBI’s Evidence Response Team

conducted a thorough search of the same apartment. During the search, Luminol

and/or alternative light sources (ALS) were applied to various surfaces throughout the

apartment, including the bathroom sink, wall, bathtub, closet wall, bedroom wall, and

bedroom floor. Results were “positive” (i.e. illuminated) in several locations. Each of the


                                             4
         2:17-cr-20037-JES-JEH # 490-2           Page 5 of 56



positive locations from this second search were documented in photographs, which

indicate a glowing blue appearance in several areas of the apartment.

         Further forensic testing indicated that the majority of the initial “positive” results

could not be confirmed by subsequent testing. Specifically, stains from the utility room

door, laundry hamper, bath mat, bathroom vanity, bathtub drain, bathtub drain

stopper, carpet, and many more items ultimately tested negative for the presence of

blood.

         There are many reasons why an application of Luminol or similar substance

would react to show luminescence even in cases where no blood was present. For

example, it is commonly known that Luminol can react with household cleaners and

bleaches, both of which would generally be present in a bathroom.1 Regardless of the

reason why the false positive results occurred, the evidence should be excluded from

trial. The standard for relevance is whether or not the evidence makes any fact more or

less probable. FRE 401. Here, the government is seeking to admit the evidence to prove

that there was blood present at the crime scene and to explain why investigators

decided to test certain pieces of evidence.

         With respect to how the Luminol/ALS results furthered the agents’ investigatory

decisions, their conversations with crime scene techs and education as to this fact is




1
 Kent, EJ, et al, “Inhibition of bleach-induced luminol chemiluminescence,” 2003 J. Forensic Sci. 48
(available at https://www.ncbi.nlm.nih.gov/pubmed/12570200 ); Creamer, J. et al, “Attempted cleaning of
bloodstains and its effect on the forensic luminol test,” Nov-Dec 2005 Luminescence 20, 411-413
(available at https://www.ncbi.nlm.nih.gov/pubmed/15966054)
                                                  5
       2:17-cr-20037-JES-JEH # 490-2           Page 6 of 56



inadmissible as improper “course of investigation” hearsay. “Although an out-of-court

statement offered to show the reason a police investigation proceeded as it did ‘could be

said not to be [inadmissible] hearsay,’ the ‘reasons for [an] investigation [are] most

assuredly not something the Government [has] to prove to carry its burden’ of proof in

a criminal trial.” Jones v. Basinger, 635 F.3d 1030, 1045 (7th Cir. 2011) (citing United States

v. Mancillas, 580 F.2d 1301, 1309-10 (7th Cir. 1978)). Aside from those limited details

necessary to show “that the evidence [found] is actually relevant,” the details of an

investigation are generally “of only minimal consequence to the determination of the

action.” Id. “Such statements offered to show ‘background’ or ‘the course of the

investigation’ can easily violate a core constitutional right, are easily misused, and are

usually no more than minimally relevant. Courts asked to admit such statements for

supposed non-hearsay purposes must be on the alert for such misuse.” Id. at 1046.

       In this case, the majority of areas where Luminol and/or ALS were applied did

not in fact contain blood, despite the initial test results. It is irrelevant for the jury to

understand why the FBI decided to take certain samples for testing, and if allowed,

would require the admission of hearsay to explain that decision. For example, the

Evidence Response Team would be required to explain how they were educated on

what samples to take, who told them/taught them to do so, and would implicate the

need for an expert opinion. In fact, the preliminary reactions do not prove anything of

consequence and, if presented, would require significant scientific testimony to explain

why preliminary positive tests can in fact turn out to be negative but require testing

                                                6
      2:17-cr-20037-JES-JEH # 490-2          Page 7 of 56



anyway. Allowing this evidence will be confusing to the jury and risk misleading the

jury regarding the significance of those results.

       Additionally, the admission of false positive results is substantially more

prejudicial than probative in that it could allow the jury to conclude that there was a

large amount of blood in Mr. Christensen’s apartment even where none was confirmed.

The prejudicial impact of the visual images of the illuminated areas could far outweigh

any possible relevance elicited by presenting the evidence at trial. Based on the

foregoing, the defense requests that any evidence and testimony about positive

presumptive blood tests which later resulted in negative findings be excluded pursuant

to FRE 401 and FRE 403.

          B. Motion to Exclude Evidence of Mr. Christensen’s Statements Regarding
             a Desire to Look Intimidating

       Discovery indicates that sometime in the spring of 2017, Mr. Christensen told his

then-wife and then-girlfriend that he enjoyed looking “intimidating” to those around

him, and that he liked appearing scary to people. This information is wholly irrelevant

to this case. If, for example, the alleged kidnapping had included intimidation, either

physically or mentally, of the victim, this information could be relevant to establishing

Mr. Christensen’s behavior and/or state of mind leading up to the actual kidnapping

itself. But that is not the government’s theory of the case. Instead, it is defense counsel’s

belief that the government will claim that Mr. Christensen tricked Ms. Zhang into

entering his vehicle through the use of a police badge, although evidence of that theory


                                              7
           2:17-cr-20037-JES-JEH # 490-2             Page 8 of 56



is circumstantial only. There is no information, circumstantial or otherwise, that Mr.

Christensen used his physical size or any kind of verbal abuse to intimidate Ms. Zhang

into entering his vehicle. As such, statements made to romantic partners discussing

whether or not he had an intimidating presence are irrelevant and should be excluded

from trial.

               C. Motion to Exclude References to “American Psycho”

           During the investigation of this case, the government discovered that Mr.

Christensen had allegedly told at least two people that his favorite book was “American

Psycho,” published in 1991 and authored by Bret Easton Ellis. Since publication, it has

been adapted into a movie (2000) starring Christian Bale, and a Broadway musical

(2013), and has been widely distributed in the United States.2 The contents of the book

can be extremely disturbing. It includes the use of racist terminology (“nigger”) and

racist sentiments (referring to a black sales person as “dumb, slow”), as well as prolific

drug use and several references to homophobia. It also includes scenes where the main

character (Patrick Bateman) inflicts gratuitous torture on various individuals and

animals. These scenes include, but are not limited to, the stabbing and evisceration of a

dog, followed by the slicing of a man’s throat with the same knife; the beheading of a

man with an axe; the murder of a child at the zoo by stabbing him in the neck; and the

rape of a woman after he has nailed her to the floor with a nail gun and cut out her

tongue, after which point he saws her arm off and bites her lips off. At one point, the


2
    https://en.wikipedia.org/wiki/American_Psycho (last visited 2/7/19)
                                                       8
      2:17-cr-20037-JES-JEH # 490-2         Page 9 of 56



book depicts a scene where the main character has restrained and is raping a woman

while forcing her to watch a video of him eating the brain of his previous victim, spiced

with Grey Poupon mustard; he then inserts a live rat into her vagina and lets it eat the

woman while she is still alive. Suffice it to say, the scenes are grotesque and repulsive.

       Counsel assumes that the government seeks to introduce this evidence at the

guilt phase as proof in support of their claim that Mr. Christensen is a sick and

depraved man who is capable of vile acts, and anyone who enjoys this type of literature

could surely commit murder. Since there is no actual proof of what happened inside

Mr. Christensen’s apartment or how this alleged death occurred, there is no argument

that the facts of this case are similar in any way, shape or form to the depictions

referenced herein. As such, the presentation of this evidence is irrelevant. However,

even if some relevance could be deduced, allowing these depictions into evidence in

this case would be substantially more prejudicial than probative. FRE 401, 403. Even

defense counsel, who has been exposed to horrific facts in previous cases, felt ill after

reading the excerpts provided by the government.

       “’Unfair prejudice’ refers to an ‘undue tendency to suggest decision on an

improper basis, commonly, though not necessarily, an emotional one’ or ‘evidence

designed to elicit a response from the jurors that is not justified by the evidence.’ United

States v. Ellis, 147 F.3d 1131, 1135 (9th Cir. 1998) (quoting 2 Jack B. Weinstein & Margaret

A. Berger, Weinstein's Federal Evidence, § 403.04[1][b] (Joseph M. McLaughlin, ed.,

Matthew Bender 2d ed.1997)). In Ellis, the Court found that the admission into evidence

                                             9
      2:17-cr-20037-JES-JEH # 490-2         Page 10 of 56



of a copy of the Anarchist Cookbook was substantially more prejudicial than probative

because it did not tend to prove whether the defendant knew that he had explosives in

his possession or not. Id. His intent regarding the use of those explosives was irrelevant.

Id. at 1135-36. Similarly, in this case, Mr. Christensen’s possession of a vulgar and

repulsive account of sexual abuse and murder, not committed in the fashion alleged

here, is also irrelevant. And, a lay juror will doubtlessly be more affected by the

contents of the book and will be substantially prejudiced against Mr. Christensen as a

result. A such, the evidence should be excluded.

           D. Motion to Exclude Testimony of                   and

       Discovery materials furnished to the defense by government counsel indicate

that on June 30, 2017, FBI agents interviewed                and                  , both

residents of the Stonegate Village Apartments in Champaign, Illinois. According to

       “around the first weekend in June, during the evening, possibly on a Sunday

night,” he was at his residence and heard “two really quick screams a couple hours

apart.” The screams sounded “as if they could have been made by an Asian female

since they kind of had a slight accent to them,” and came from the direction of Building

B of the apartment complex.

       According to            , she went swimming in the neighborhood pool almost

every day after work, and that “near the beginning of June, possibly on a Tuesday, in

mid/late afternoon, she heard screaming that could have been like a woman being

beaten.”

                                            10
       2:17-cr-20037-JES-JEH # 490-2        Page 11 of 56



       It is important to note that reference to a calendar for June, 2017, establishes that

the “first weekend in June” was June 3-4, 2017, and that the first Tuesday in June was

June 1, 2017. And according to FBI case reports, and evidence adduced at hearings

before this Court, Ms. Zhang was first reported missing to the authorities late Friday

afternoon, June 9, 2017.

       Clearly, evidence of “screams” being heard coming from an apartment building

more than one week before Ms. Zhang’s disappearance is not relevant to any material

fact or proposition in this case where Mr. Christensen is charged with kidnapping

resulting in death and making false statements to federal agents. FRE 401. Moreover,

whatever negative inference that the Government attempts to draw from such evidence

to articulate a theory of relevancy to this case is nothing short of rank speculation and

conjecture and devoid of any factual foundation. And finally, whatever probative value,

if any, such evidence may have, it is substantially outweighed by the danger of unfair

prejudice, confusing the issues, and misleading the jury that would result to Mr.

Christensen if such evidence is admitted at trial in a case where he is charged with the

capital offense of kidnapping resulting in death. FRE 403.

       For all of these reasons, this Court should bar the Government from making any

use at trial of            and              testimony concerning the “screams” they

claim to have heard during the first weekend in, or the beginning of, June, 2017.

           E. Motion to Exclude Evidence of Internet Searches Referencing Serial
              Killers, Statements Relating Generally or Specifically to Serial Killers,
              and the Class “Sociology of Deviance”

                                             11
      2:17-cr-20037-JES-JEH # 490-2          Page 12 of 56



                  i. Evidence Relating to Serial Killers

       Discovery indicates that the government intends to introduce certain statements

made by Mr. Christensen to his then-wife and then-girlfriend regarding serial killers,

specifically his critique of certain famous serial killers for being “sloppy” and his

statement that he had looked into information about serial killers, along with extremely

brief visits to websites and attending a class entitled “The Sociology of Deviance.” This

information is irrelevant and substantially more prejudicial than probative for the

following reasons.

       First, the government vastly exaggerates the frequency of Mr. Christensen’s

discussions and/or research on this topic. As previously noted in the Motion to Dismiss

Count 1 (R. 114), the evidence of Mr. Christensen’s internet searches concerning “serial

killers” is a miniscule portion of his overall internet activity. On April 17, 2017, three

Google searches related to serial killers were performed on Mr. Christensen’s cell phone

and two Wikipedia websites related to serial killers were visited that day. The first of

the five entries bears a Date/Time stamp of 4/17/2017 01:47:14; the last 4/17/2017

01:49:32. Thus, the three Google “searches” and two website visits were performed

within a period of two minutes and 38 seconds. With respect to his statements to Ms.

Zortman and Ms. Bullis, the evidence refers to a single conversation with each woman

and one text message to Ms. Bullis.

       Setting aside the brevity of the internet visits, a closer look at the Wikipedia

websites does not reasonably suggest anything which would have furthered the

                                             12
      2:17-cr-20037-JES-JEH # 490-2          Page 13 of 56



kidnapping of Ms. Zhang. For instance, the web page identified as

https://en.m.wikipedia.org/wiki/serial_killer (visited 2/10/19). The article is several

pages long and summarizes different topics relating to the subject, including the

etymology and definition of the term, the history of serial killers, their characteristics,

development, fantasies etc. This article would be the type of resource consulted by any

person interested in a topic that has captured the attention of untold thousands or

millions. See infra. That the user of the Motorola cell phone (for purposes herein,

presumed to be Mr. Christensen) did nothing more than quickly glimpse its contents, as

evidenced by the fact that only 31 seconds after accessing this website, the user accessed

a second Wikipedia website related to serial killers. This, again, is a multi-page

document listing in chart form known serial killers around the world, their country,

years of activity, number of proven and possible victims and brief notes associated with

each. The user of the cell phone spent 70 seconds at this site before performing the next

Google search for a list of American serial killers, a site visited for 29 seconds.

       Finally, Mr. Christensen apparently downloaded an academic paper entitled “A

Critical Analysis of Research Related to the Criminal Mind of Serial Killers” onto the

cell phone on February 26, 2017. This paper was written by a graduate student from the

University of Wisconsin-Stout in August of 2000. The purpose of the study was to

compare past and present trends in serial killing in both Wisconsin and the United

States, and to identify and analyze their characteristics with a goal of developing

prospective characteristics of serial killers for identification and treatment purposes.

                                              13
      2:17-cr-20037-JES-JEH # 490-2         Page 14 of 56



The paper is fundamentally an academic analysis of the various psychological,

biological, and social theories underlying research of serial killings, and ultimately

makes recommendations as to how to fill the research gaps that exist in current

scholarship.

       The downloading of this paper, as well as the conversations, Google searches

and website visits occurred during the spring semester of 2017, when Mr. Christensen

was taking SOC 310, an online class at the University entitled “The Sociology of

Deviance.” The Syllabus from the class indicates that students would examine

“something of the range of deviance,” including “fetishists” and “criminals.” Class

discussions focused on deviant behavior, including but not limited to nerds, street

gangs, nudists, terrorists, hackers, hippies, the mentally ill, and more. The class was a

short-term class of eight weeks, and was likely taken because Mr. Christensen required

credit hours to graduate with his Master’s Degree but was utterly failing in his physics

classes. In that same semester, he also took Environmental Policy, the Biology of

Dinosaurs, and Insect Pathology. His research paper for SOC 310 was a study of the

movie “Fight Club,” which contains not a single murder.

                 ii. The Prevalence of Interest in Serial Killers in Modern Society

       Serial killers are prevalent in popular culture and draw the attention of millions

of average Americans. See https://www.psychologytoday.com/us/blog/wicked-

deeds/201710/our-curious-fascination-serial-killers (visited 2/14/19) (psychologist

explaining why “the public loves serial killers for a number of interrelated reasons.”)

                                            14
      2:17-cr-20037-JES-JEH # 490-2         Page 15 of 56



This is evident in media searches for movies and television shows about serial killers,

which return thousands upon thousands of results: See, e.g., Mindhunter (2018), Seven

(1995), The Silence of the Lambs (1991), Taxi Driver (1976), Zodiac (2007), American

Psycho (2000), Mr. Brooks (2007), Natural Born Killer (1994), Red Dragon (2002),

Monster (2003), Perfume (2006), Kalifornia (1993), Summer of Sam (1999), Copycat

(1995), Saw (2004), From Hell (2001), The Bone Collector (1999), Kiss the Girls (1997),

The Killer Inside Me (2010).

                iii. Mr. Christensen’s Brief Visits to Certain Websites, General
                     Comments Concerning Serial Killers and his Attendance in an
                     Academic Class Are Not Relevant to any Ultimate Issue in this
                     Case

       The fact that Mr. Christensen briefly looked at websites examining serial killers

does not in any way support an element of the offense, specifically whether or not he

unlawfully kidnapped a person and held her for ransom, reward, or otherwise,

resulting in death. 18 U.S.C. § 1201(a). Hordes of people have been fascinated by the

exploits of famous serial killers, as evidenced by the prevalence of books, movies, and

other media available in popular culture. Though the government might seek to argue

that Mr. Christensen kidnapped Ms. Zhang in an effort to become a serial killer, that

position has no support in the evidence. The argument might hold more weight if Mr.

Christensen had spent a lot of time researching the methods of serial killers, or if there

were any evidence whatsoever that he had killed before, but as the evidence stands,

brief forays on publicly available websites which are visited millions of time per year

hardly support that theory and merely serve to prejudice the defendant in the eyes of
                                            15
         2:17-cr-20037-JES-JEH # 490-2        Page 16 of 56



the jury. Nothing is added to this fact because he told two people that he was interested

in them, or that he took an academic class which touched on deviant behavior. As such,

under FRE 401 and FRE 403, the evidence referenced herein should be excluded from

trial.

            F. Motion to Exclude Testimony of

         During the investigation, a woman named                  was interviewed by the

University of Illinois Police and by the FBI. On July 27, 2017, Detective Eric Stiverson

noted that he had received an anonymous tip that                  and Mr. Christensen had

gone out on a date, and that Mr. Christensen had asked                  questions about

how to bury a body, how to conceal a body, and other things in line with her

employment as a                                         . According to Detective

Stiverson’s report,             met Mr. Christensen through a dating app and went on

one date with him at the                            . The date took place in early April of

2017. She stated that they ate dinner, engaged in small talk, paid for their own food and

left. She could not recall specific details about their dinner conversation, but she did not

recall him asking about her job as a                  or how to conceal a body. The

reason she decided not to see him again was because she was uncomfortable with him

being married.

         Special Agent Anthony Manganaro was with Detective Stiverson during that

interview in July of 2017. In his synopsis,             recalled discussing the use of lye

to remove odors associated with body decomposition. Upon review of the recorded

                                              16
      2:17-cr-20037-JES-JEH # 490-2        Page 17 of 56



interview of            , she did state that they talked about how to use lyme to cover

up odors on a farm so that dogs did not dig up animals, but that it was unrelated to her

job as a       . SA Manganaro also noted in his report that               did not recall

anything unusual about their conversation and that the reason she did not contact the

FBI after learning of Mr. Christensen’s charges was that she did not believe she had

anything relevant to say.

       With respect to any potential guilt phase, this evidence is irrelevant under FRE

401. Defense counsel assumes that the government may attempt to use this evidence to

establish premeditation, in that Mr. Christensen was researching how to dispose of a

body two months prior to the offense. But anything               could say would not

support that theory. She and Mr. Christensen went on one date and she recalled

nothing unusual about their conversation. She even claimed that the hardly talked

about her job as                 at all. The fact that she was describing her life growing

up on a farm and the use of lyme, unprompted, does not support a theory of

premeditation in any way. In fact, Mr. Christensen seems not to have pursued a number

of relevant topics that a person could regarding a coroner’s employment which may

have been useful in planning to dispose of a body. As such, the testimony is irrelevant.

Any inference otherwise is an evidentiary stretch and would be substantially more

prejudicial than probative, thereby requiring exclusion.

           G. Motion to Exclude References to Other Murder Victims and the ViCap
              Report


                                           17
       2:17-cr-20037-JES-JEH # 490-2               Page 18 of 56



        On June 29, 2017, Mr. Christensen attended a public event to honor Ms. Zhang.

By his side was his then-girlfriend, Terra Bullis, a/k/a Bunny. Unbeknownst to Mr.

Christensen, Ms. Bullis was wearing a body wire and recorded large portions of their

conversation during the course of the evening. At one point, Mr. Christensen made

statements that Ms. Zhang was his thirteenth victim, although he gave no details about

where or when these supposed other offenses occurred.

        As any decent investigator would, the FBI followed up on this claim by sending

the case to the Violent Criminal Apprehension Program3 (ViCap) for assessment. The

FBI provided a case synopsis, consisting of all of the known facts about Ms. Zhang’s

disappearance and Mr. Christensen’s characteristics, and ViCap searched for similar

cases which could possibly be linked to this one. According to the final report, ViCap

located numerous prospective cases, and after evaluating and assessing each case, the

results were narrowed down to two similar case leads: 1) an open homicide case from

Wisconsin Rapids, WI, from 6/10/2006; and 2) an open homicide case from Madison,

WI, from 6/23/2007.

        Further investigation has revealed that neither case is related to Mr. Christensen.

In Case Number 1, the victim, Deidre Harm, was last seen in a strip club in Wisconsin

Rapids, Wisconsin (approximately 30 minutes from Mr. Christensen’s home in Stevens




3
 The Violent Criminal Apprehension Program (ViCap) maintains the largest investigative repository of
major violent crime cases in the U.S. It is designed to collect and analyze information about homicides,
sexual assaults, missing persons, and other violent crimes involving unidentified human remains.
https://www.fbi.gov/wanted/vicap/unidentified-persons (last visited 2/7/19)
                                                    18
       2:17-cr-20037-JES-JEH # 490-2              Page 19 of 56



Point, WI) in the company of an unidentified white male on June 10, 2006. The ViCap

report provides no description to enable to reader to determine whether the description

of the suspect matches that of a 17 year-old and gives short shrift to the fact that, at 17,

Mr. Christensen likely would not have been allowed in a strip club. Even more

problematic than the pure speculation contained in the report is that it fails to note that

the suspect in the murder of Ms. Harm in 2006 was publicly known to be Christopher

Revak, who was also a suspect in several killings of other young women and had lived

in, and had connections to Wisconsin Rapids, WI.4 Revak was 34 at the time of the

killing of Ms. Harm and thus far more likely to be in the company of a woman in a strip

bar than a 17 year-old. The man seen in the strip bar also had a tattoo on his left arm,

which Mr. Christensen does not, and media reports suggest that DNA linked Revak to

the crime (a circumstance we assume that the government could easily verify if it hasn’t

already). Mr. Revak hung himself in a Missouri jail shortly after his arrest in 2009.

        Any inference of a connection to the second case referenced in the ViCap report

is equally unreliable and speculative. This involved a murder by asphyxiation,

strangulation and blunt-force trauma of an intoxicated 22-year-old University of

Wisconsin-Whitewater student in Madison in 2007, when Mr. Christensen was 18 years

old and still living in Stevens Point, an hour and 45-minute drive from Madison,

Wisconsin. No facts link Mr. Christensen to this crime.


4
 https://wrcitytimes.com/case-of-deidre-harm-to-be-featured-on-investigation-discovery-special/;
https://www.wsaw.com/home/headlines/Cold_Case_Series__Deidre_Harm_133077623.html;
http://www.truecrimereport.com/2009/08/did_christopher_revak_murder_d/ (last visited 2/7/19)
                                                   19
      2:17-cr-20037-JES-JEH # 490-2        Page 20 of 56



      In pursuit of additional leads, the defense is aware that the FBI has sent out

follow-up requests to various law enforcement agents in Wisconsin and have to date

received no useful information. The defense assumes that Mr. Christensen’s DNA has

also been run through CODIS and has achieved no useful results, otherwise they would

have been disclosed by now. As such, the allegation that Mr. Christensen engaged in

any prior murders or had any other victims is false. Allowing his bizarre statements

into evidence does not make any fact at issue more or less probable; what it does is

smear the defendant and allow the jury to question whether or not he has other victims,

which he clearly does not. While relevance is absent, prejudice abounds. If the jury hears

these statements and the allegations of the ViCap report, even if eventually told that

they are baseless, jurors will question just what kind of person claims credit for heinous

acts when there are, in fact, none. Mr. Christensen’s character will be impugned and

any seed of doubt as to his nature will be terribly prejudiced under any standard, both

substantially and as equally weighed.

          H. Motion to Exclude Evidence Relating to FetLife.com and BDSM
             Relationships

      Discovery materials furnished to the defense by government counsel indicate

that from April through June, 2017, Ms. Bullis and Mr. Christensen maintained an

intimate and entirely consensual relationship involving BDSM (bondage, domination,

sadism, masochism) wherein they engaged in such acts as bondage, flogging and

physical restraints while having sex. In fact, Ms. Bullis acknowledges and admits that


                                            20
      2:17-cr-20037-JES-JEH # 490-2        Page 21 of 56



their relationship and activities were voluntary and consensual, and that she was an

avid and willing participant in such activities with Mr. Christensen, and an active

member of Champaign-Urbana’s BDSM community.

       Here, Ms. Bullis’s expected testimony concerning the intimate details of her

sexual relationship with Mr. Christensen, and their practicing BDSM while having sex,

are not relevant to any material fact or proposition in this case where Mr. Christensen is

charged with kidnapping resulting in death and making false statements to federal

agents. Moreover, such testimony is nothing more than an attempt to malign Mr.

Christensen’s character to show that in the instant case, he acted in accordance with the

bad character and acts, all of which is flatly prohibited by FRE 404(a) and (b).

       Additionally, whatever probative value, if any, such evidence may have, it is

substantially outweighed by the danger of unfair prejudice, confusing the issues, and

misleading the jury that would result to Mr. Christensen if such evidence is admitted at

trial in a case where he is charged with the capital offense of kidnapping resulting in

death. For all of these reasons, this Court should bar the government from making any

use at trial of Ms. Bullis’s testimony concerning the intimate details of her and Mr.

Christensen practicing BDSM during their sexual relationship.

       As part of this BDSM relationship, evidence shows that in April of 2017, Mr.

Christensen was made aware of a website called FetLife.com by Ms. Bullis, who was a

long-time and active member of the site. FetLife is referred to as “the Social Network for



                                            21
           2:17-cr-20037-JES-JEH # 490-2            Page 22 of 56



the BDSM, Fetish, and Kinky Community.”5 It operates as the Facebook for kinky

people and provides a platform for individuals interested in alternative sexual practices

to find like-minded people to share sexual experiences with.

            Prior to his relationship with Ms. Bullis, which began in April of 2017, there is no

evidence that Mr. Christensen had shown any interest in bondage or other forms of

alternative consensual sexual activity that attract visitors to the Fetlife website. In

contrast, Ms. Bullis was a member of the alternative sexual practices community in

Champaign-Urbana (and perhaps elsewhere). She encouraged Mr. Christensen to get

involved in this community in Champaign-Urbana, at one point taking him to a party at

an Urbana bar where members of this community sometimes congregated. Describing

herself as “polyamorous,” Ms. Bullis told the FBI that she and Mr. Christensen practiced

bondage and flogging and admitted that she had purchased the flogger they used.6

Having more experience in this alternative milieu and explaining that she undertook

the “submissive” role in their activities, Ms. Bullis taught Mr. Christensen various

concepts, including the use of code words to indicate if the boundaries of consent were

being approached in dominant/submissive activities, and the two of them freely shared

various sexual fantasies. Nowhere in the several interviews she had with the FBI or the




5
    https://fetlife.com/ (last visited 2/8/19)
6
  In one text message to Mr. Christensen in mid-April, Ms. Bullis notes that “flogging is . . . so beautiful,”
[that] she “just drooled” after seeing a man “florentine flogging” in a convention in St. Louis, and
suggests she would like a “set of floggers if[sic] my own for my birthday.”

                                                     22
      2:17-cr-20037-JES-JEH # 490-2         Page 23 of 56



numerous text messages found on their respective phones is there any suggestion that

her relationship with Mr. Christensen was anything other than consensual.

       In the present case, there is no evidence that FetLife.com in any way informed or

encouraged Mr. Christensen to commit a crime. Contrary to the government’s

suggestion that Mr. Christensen regularly visited this site in the weeks and months

before June 9, 2017, the evidence shows that he visited the site on three different dates,

April 19, 22, and 26, 2017. Mr. Christensen first visited the “abduction 101” website at

00:17:28 on the 19th and remained on the first page for seven seconds before accessing

another page on this sub-thread entitled “About & Rules”, where he remained for an

even shorter time. Approximately twenty minutes later he again accessed “abduction

101,” visiting five pages on the sub-thread over a period of approximately seven

minutes. One week later, on April 26, 2017, he accessed four pages on the “abduction

101” sub-thread over a period of eight minutes.

       It strains credulity to suggest, without any further evidence, that these brief visits

to this sub-thread on the FetLife website in April furthered the kidnapping of Ms.

Zhang on June 9. It is true that he had one text conversation with another FetLife

member,                   , about possibly engaging in a sexual kidnapping fantasy, but

in no way was the encounter to be nonconsensual. In fact, Mr. Christensen and his

prospective partner planned every element of the interaction down to the smallest

detail, including suggesting signing a written consent form so that if anyone observed

their interaction and called the police, it would be clear that the act was consensual. In

                                             23
      2:17-cr-20037-JES-JEH # 490-2         Page 24 of 56



the end, nothing came of the online conversation and Mr. Christensen never met the

other member. The government has presented no evidence that Mr. Christensen’s

activities or interests on the FetLife website are relevant in any way to committing a

crime, or engaging in nonconsensual conduct.

       It is not a crime to have fantasies about alternative sexual behavior, but it will

certainly be construed by the jury to be strange, perverse, and indicative of deviant

character if this evidence were presented at trial. Besides being irrelevant under FRE

401, the nature of this evidence is substantially more prejudicial than probative, and as

such should be excluded from trial.

          I. Motion to Exclude Testimony of

       Evidence will show that a former colleague of Mr. Christensen’s from the physics

department,                , became aware that he had a crush on her sometime in the

spring of 2017. At one point, he tried to hang out with her alone, and even told her that

he wanted to kiss her. She rejected his advances, and nothing more came of the

situation. This interaction is not relevant to any issue in the case. No force was used,

and Mr. Christensen did not pursue the relationship after she made it clear that she was

not interested in him romantically. At the time, he was in an open relationship with his

then-wife, and was not being disingenuous or sneaky in his attempts to approach

      Because this interaction is not relevant and, if admitted, would be substantially

more prejudicial than probative, it should be excluded from trial.

          J. Motion to Exclude Testimony That Constitutes Violations of Marital
             Privilege
                                             24
      2:17-cr-20037-JES-JEH # 490-2         Page 25 of 56




       Federal Rule of Evidence (FRE) 501 governs the applicability of evidentiary

privileges and recites that, unless otherwise provided by the Constitution, federal

statute, or rules prescribed by the Supreme Court, claims of privilege are governed by

common law, as interpreted by the courts of the United States. The so-called “marital

privilege” has “ancient roots” in the common law and is a privilege recognized by Rule

501. Trammel v. United States, 445 U.S. 43-44 (1980).

       At a time when the common law treated women as chattels and property of their

husbands, a wife was categorically disqualified to testify either for or against her

husband. Id. at 52. These outmoded ideas have long been discarded and one spouse is

no longer automatically disqualified as a witness. Nonetheless, more limited

formulations of the marital privilege survive as an adjunct to society’s interest both in

protecting the sanctity of existing marriages and encouraging confidentiality between

marital partners. In furtherance of these goals, modern courts analyze spousal privilege

claims under two separate regimens: (1) the confidential marital communications

privilege; and (2) the spousal testimonial privilege. Id. The two privileges are distinct,

not only in their justifications but also in terms of what they protect and who may

invoke them. United States v. Brock, 724 F.3d 817, 820 (7th Cir. 2013).

       The confidential marital communications privilege does not enjoin all testimony

of a spouse. Properly invoked and otherwise applicable, it only bars testimony

concerning “[i]nformation privately disclosed between [spouses] in the confidence of


                                             25
      2:17-cr-20037-JES-JEH # 490-2           Page 26 of 56



the marital relationship.” Brock, 724 F.3d at 820; Blau v. United States, 340 U.S. 332, 333,

n. 5 (1951) (“confidential communications between husband and wife” are privileged).

In this regard, all communications between spouses are presumed to be confidential and

privileged. Wolfle v. United States, 291 U.S. 7, 14 (1934). The confidential communications

privilege does not, however, prevent a spouse from testifying as to matters she observed

during the marriage or concerning spousal communications made in the presence of

third parties. Brock, 724 F.3d at 821. Thus, for example, the spouse can be required to

testify as to actions he or she saw the defendant-spouse engage in.

       Unlike the testimonial privilege, the communications privilege independently

belongs to both spouses and thus can be invoked by either. Brock, 721 F.3d at 820. Also,

unlike the testimonial privilege, the confidential communication privilege survives

dissolution of the marriage, as its purpose is to protect the confidentiality of

communications during the marriage and not the marriage itself. Id. at 821; United States

v. Byrd. 750 F.2d 585, 590 (7th Cir. 1985).

       Counsel has been provided statements in discovery that Michelle Zortman gave

to the FBI wherein she disclosed conversations between herself and Mr. Christensen

that are at the heart of confidential spousal privilege. In part, these statements recite

statements to Michelle Zortman wherein her husband described disturbing dreams and

otherwise revealed his most private thoughts. As such, upon appropriate objection

which Mr. Christensen herein raises, Michelle Zortman cannot testify concerning these

matters or any other presumptively confidential communications between herself and

                                              26
      2:17-cr-20037-JES-JEH # 490-2         Page 27 of 56



Mr. Christensen during their marriage. And, because either party to confidential marital

communications may invoke the privilege, Michelle Zortman’s revelation of these

statements to the FBI does not constitute a waiver by Mr. Christensen. United States v.

Wood, 924 F.2d 399, 401-02 (1st Cir. 1991) (distinguishing the spousal testimonial

privilege which can be waived, court holds wife could not waive husband’s privilege

against disclosure of confidential marital communications and thus incriminating letter

he sent her from jail was inadmissible); United States v. Neal, 532 F. Supp. 942, 947 (D.

Colo. 1982), aff’d 743 F.2d 1441 (10th Cir. 1984) (privilege not lost where one spouse let

police eavesdrop on conversation with spouse).

       In light of the above principles, counsel seeks an order barring any testimony

from or questioning of Michelle Zortman concerning any conversation with or

communication from her husband during their marriage, or any reference thereto

during the trial of this case, including not only her statements to the FBI, as referenced

above, but all communications with Mr. Christensen while they were still married that

were monitored or recorded by the Macon County or Livingston County Jail during

which they were required to either involuntarily accede to the recording or cut off

their privilege to communicate confidentially as spouses.

          K. Motion to Exclude Prejudicial Victim Impact Evidence

       The defense respectfully moves the Court to impose limitations on victim impact

evidence so that it does not become “so unduly prejudicial that it renders the trial

fundamentally unfair” as discussed in Payne v. Tennessee, 501 U.S. 808, 825 (1991), and

                                             27
      2:17-cr-20037-JES-JEH # 490-2          Page 28 of 56



Jones v. United States, 527 U.S. 373, 401-02 (1999). The defense seeks appropriate

instructions to victim impact witnesses and then to the jury that will avoid a death

sentence that may be based on “caprice or emotion” as cautioned against, in general

terms, in Gardner v. Florida, 430 U.S. 349, 358 (1977).

       Mr. Christensen files this motion in an effort to prompt timely discussion of

victim impact evidence in this case as well as the application of 18 U.S.C. § 3771 in this

matter. The issue of disclosure of this evidence has come up multiple times in this case,

first as a Motion to Compel filed by the defense (R. 82), which was denied by Judge

Colin Bruce (R. 91), then as part of the Motion to Strike Victim Impact Evidence (R. 106)

and again as a Renewed Motion to Compel (R. 167). Neither R. 106 nor R. 167 have been

ruled on by the Court as of this date. To avoid a lengthy argument as to why the

defense requires the disclosure of specific victim impact evidence in order to properly

litigate this issue, Mr. Christensen hereby incorporates all of the arguments made in the

previously mentioned pleadings.

       Mr. Christensen again reiterates that at this juncture, he is unable to discern

whether the government’s proposed evidence exceeds the well-established bounds that

have been applied by the Supreme Court and various other courts across the country.

This is a particularly dangerous area in which to ignore potential errors. Courts have

recognized that victim impact testimony is perhaps the most inflammatory, emotional

and potentially prejudicial evidence that could possibly be presented at a capital

sentencing proceeding. See, e.g., United States v. McVeigh, 944 F. Supp. 1478, 1491 (D.

                                              28
      2:17-cr-20037-JES-JEH # 490-2         Page 29 of 56



Col. 1996) (noting that victim impact evidence is “the most problematical of all of the

aggravating factors and may present the greatest difficulty in determining the nature

and scope of the information to be considered”).

       Once heard, it is virtually impossible for a listener to forget such evidence. See

United States v. Johnson, 362 F. Supp. 2d 1043, 1107 (N.D. Iowa 2005) (noting that victim

impact testimony “was the most forceful, emotionally powerful, and emotionally

draining evidence that I have heard in any kind of proceeding in any case, civil or

criminal, in my entire career as a practicing trial attorney and federal judge spanning

nearly 30 years . . . It has now been over four months since I heard this testimony . . .

and the jurors’ sobbing during the victim impact testimony still rings in my ears”). It is

therefore critical that victim impact testimony be carefully scrutinized ahead of time,

before something inadmissible and inflammatory is blurted out in front of the jury. This

cannot be achieved without pretrial disclosure by the government of the evidence it

seeks to present.

          L. Motion to Exclude Lay Opinion and Speculative Testimony Regarding
             Mr. Christensen’s Alleged Lack of Remorse and Emotional State

       This Motion seeks to exclude any lay opinions, comments, or observations about

Mr. Christensen’s demeanor; emotions; characterizations of emotions; lack of reaction;

lack of remorse; lack of emotion, including but not limited to during police interviews,

jail telephone calls, and/or jail video recordings. The opinions, or characterizations of

Mr. Christensen’s behavior or appearance during an interview or on recorded jail


                                             29
      2:17-cr-20037-JES-JEH # 490-2         Page 30 of 56



telephone calls/videos, or descriptions of him as lacking of emotion, showing no

emotion, lacking remorse or showing no remorse–or opinions like those–are not

relevant and have a high danger (more than substantial) of unfair prejudice and of

misleading the jury.

       “Lack of remorse is a subjective state of mind, difficult to gauge objectively since

behavior and words don’t necessarily correlate with internal feelings. In a criminal

context, it is particularly ambiguous since guilty persons have a constitutional right to

be silent, to rest on a presumption of innocence, and to require the government to prove

their guilt beyond a reasonable doubt. To allow the government to highlight an

offender’s ‘lack of remorse’ undermines those safeguards.” United States v. Davis, 912

F. Supp. 938, 946-47 (E.D. La. 1996). A number of courts have discussed the implications

of remorse in a death penalty case. See, e.g., United States v. Sampson, 335 F. Supp. 2d 166,

185-88 (D. Mass. 2004).

       As explained here, the objections to these lines of inquiry, and to the responses

given, are based on several different matters, including the lack of useful foundation for

a lay witness’s testimony about demeanor during trial; the lack of any explanation

of the circumstances of any instructions given to Mr. Christensen, including the notion

that there is no indication that Mr. Christensen was informed that his apparent or

alleged lack of emotion or ‘sorrow’ might be argued as a basis of a factor in aggravation;

the inherent unreliability and constitutional issues presented by an attempt to draw

conclusions from a defendant’s post-offense conduct where he has likely been

                                             30
      2:17-cr-20037-JES-JEH # 490-2          Page 31 of 56



instructed not to discuss the offense, in particular the failure to acknowledge remorse or

blameworthiness in post-offense statements or conduct; the problem with allowing

opinion testimony about demeanor that can also be inferred to apply to state of mind at

the time of the crimes charged, and discussed in a statement to law enforcement,

intertwined with F.R.E. 704(b) objections and the objection that a lack of emotion, or the

inference that a lack of emotion shows a lack of remorse, or that there is a lack of any

expression of sorrow or remorse, is not in itself a non-statutory factor in aggravation on

which a jury can base the death penalty. United States v. Cooper, 91 F. Supp. 2d 90, 113

(D.D.C. 2000).

          M. Motion to Exclude References to Lock-Picking and Knife Sharpening

       Discovery materials furnished to the defense by government counsel indicate

that on or about June 15, 2017, Michelle Zortman, who was then Mr. Christensen’s wife,

told FBI agents that approximately three months earlier (i.e., sometime in March, 2017),

he purchased “a cheap lock picking kit off the internet,” but threw it away after a

couple of weeks because Ms. Zortman was not comfortable with him having it.

       Clearly, evidence of Mr. Christensen having purchased such an item, and his

quick disposal of it at his wife’s urging, is not relevant to any material fact or

proposition in this case where Mr. Christensen is charged with kidnapping resulting in

death and making false statements to federal agents. FRE 401. Moreover, whatever

negative inference that the government attempts to draw from such evidence to

articulate a theory of relevancy to this case is nothing short of rank speculation and

                                             31
          2:17-cr-20037-JES-JEH # 490-2               Page 32 of 56



conjecture and devoid of any factual foundation. And finally, whatever probative value,

if any, such evidence may have, it is substantially outweighed by the danger of unfair

prejudice, confusing the issues, and misleading the jury that would result to the Mr.

Christensen if such evidence is admitted at trial in a case where he is charged with the

capital offense of kidnapping resulting in death. FRE 403. For all of the foregoing

reasons, this Court should bar the government from using any evidence concerning this

matter at trial.

               N. Motion to Exclude Evidence of Pornographic Photos

           Pornography is common and does not correlate with deviance. According to the

2018 Year-In-Review published by www.pornhub.com, a leading provider of online

pornography, 33.5 billion people visited their website in 2018, with a daily average of 92

million visitors.7 More than four in 10 Americans say pornography is morally

acceptable.8 An estimated 87% of college-age men—and around 30% of women—

double-click for sex either weekly or every day. Id.

           Indeed, the Supreme Court has long recognized the sanctity of an individual’s

constitutional right to possess pornography. “If the First Amendment means anything,

it means that a State has no business telling a man, sitting alone in his own house, what

books he may read or what films he may watch.” Stanley v. Georgia, 394 U.S. 557, 565




7
    https://www.pornhub.com/insights/2018-year-in-review (last visited 2/7/19).
8
    https://enough.org/stats_porn_industry (last visited 2/7/19).

                                                       32
       2:17-cr-20037-JES-JEH # 490-2           Page 33 of 56



(1969). In Stanley, the Court recognized that the state of Georgia’s purported

justification for regulating obscenity, i.e. that exposure to obscene materials may lead to

deviant sexual behavior or crimes of sexual violence, had virtually no empirical basis.

Id. at 566.9

        The photographs that were found on Mr. Christensen’s computer, numbering in

the hundreds, generally consist of individual women in provocative sexual positions.

There were only four photos depicting what can be described as bondage images, and

no videos at all. The existence of these photos on Mr. Christensen’s hard drive is

irrelevant because they do not support any element of the offense and do not prove any

motive or intent on his behalf. A large percentage of American males watch

pornography and look at pictures on the computer. But, it is still viewed as socially

unacceptable by a large portion of society and will likely prejudice the jury against Mr.

Christensen. Since it has no relevance to this case, but will substantially prejudice the

jury, this evidence should be excluded.

               O. Motion to Exclude Lay Psychiatric Opinions and Speculation Evidence

        At various points during interviews with the FBI, Mr. Christensen’s then-wife,

Michelle Zortman, stated that although she was not an expert in psychology, she

believed Mr. Christensen was a “psychopath” and that she was “80% sure that Brendt

kidnapped and killed” the missing student. She later stated that if he did so, he would



9
  See also https://www.psychologytoday.com/us/blog/all-about-sex/201601/evidence-mounts-more-porn-
less-sexual-assault (last visited 2/14/19)
                                                33
      2:17-cr-20037-JES-JEH # 490-2         Page 34 of 56



have “probably strangled her” and disposed of her body in water or in the woods

somewhere. Ms. Zortman also speculated that he would not be remorseful for his

actions.

       Terra Bullis, Mr. Christensen’s then-girlfriend, also rendered several speculative

opinions about his mental state. Specifically, she “felt” that Mr. Christensen “had a

grandiose idea that he could kill someone and get away with it;” that “hypothetically, if

Mr. Christensen was involved in the disappearance of the international student, he

would have tied her up and raped her;” she “felt” that if he had participated in the

crime that “he would not be remorseful” because he has “classic sociopathic

tendencies.”

       Both Ms. Zortman’s and Ms. Bullis’ lay witness opinions concerning Mr.

Christensen’s mental state and the likelihood of his perpetrating the alleged offense in

the manner they describe are speculative and conjecture and are barred by Rules of

Evidence 401, 403, 404(a), and 701.

       Rule 701 states: “If the witness is not testifying as an expert, the witness'

testimony in the form of opinions or inferences is limited to those opinions or inferences

which are (a) rationally based on the perception of the witness, (b) helpful to a clear

understanding of the witness' testimony or the determination of a fact in issue, and (c)

not based on scientific, technical, or other specialized knowledge within the scope of

Rule 702.”



                                             34
         2:17-cr-20037-JES-JEH # 490-2       Page 35 of 56



         Although opinion testimony, whether offered by a lay witness pursuant to Rule

701, or by an expert pursuant to Rule 702, is not inadmissible simply “because it

embraces an ultimate issue to be decided by the trier of fact,” Rule 704(a), is not

properly received “merely [to] tell the jury what result to reach,” id., Advisory

Committee Notes on 1972 Proposed Rules; see 4 Weinstein's Federal Evidence § 701.05

(2d ed.2004) (noting that courts should be wary of opinion testimony whose “sole

function is to answer the same question that the trier of fact is to consider in its

deliberations”). Indeed, the purpose of the foundation requirements of the federal rules

governing opinion evidence is to ensure that such testimony does not usurp the fact-

finding function of the jury. See FRE 704, Advisory Committee Notes on 1972 Proposed

Rules.

         Not surprisingly, courts have consistently held that a lay witness is generally

forbidden from expressing any opinion or conclusion that the defendant is guilty,

because to allow such testimony is not helpful to the trier of fact, but instead, usurps the

fact-finding function of the jury and violates Rule 701. See United States v. Garcia, 413

F.3d 210, 213 (2d Cir. 2005); United States v. Grinage, 390 F.3d 746, 749–51 (2d Cir. 2004)

(error to allow law enforcement witnesses to express lay opinions under Rule 701 as to

defendants' culpability based on the totality of information gathered in the course of

their investigations); United States v. Dukagjini, 326 F.3d 45, 54 (2nd Cir. 2003) (rejecting

receipt of such evidence as expert opinion under Rule 702); United States v. Noel, 581

F.3d 490, 496-97 (7th Cir. 2009)(detective's testimony that images on defendant's

                                              35
      2:17-cr-20037-JES-JEH # 490-2          Page 36 of 56



computer met federal definition of child pornography was inadmissible opinion

testimony from an expert witness, since it offered nothing more than a bare conclusion);

United States v. Wantuch, 525 F.3d 505, 514 (7th Cir. 2008) (holding that the question of

whether the defendant knew his actions were legal “demanded a conclusion as to the

legality of [the defendant's] conduct, which is unhelpful to the jury under Rule 701”);

United States v. Espino, 32 F.3d 253, 257 (7th Cir. 1994) (“[T]he question posed to Espino,

‘[Y]ou're admitting the conspiracy, aren't you,’ required a conclusion regarding the

legal implications of his conduct. Espino's lay answer to this question was therefore

objectionable as being unhelpful opinion testimony and should have been

excluded”)United States v. Kilpatrick, 798 F.3d 365, 381 (6th Cir. 2015) (it is not “helpful”

to the jury when a witness, lay or expert, forms conclusions for a jury that the jurors are

competent to reach on their own; to “merely tell the jury what result to reach” violates

the rule).

       Because both Ms. Zortman’s and Ms. Bullis’s respective opinions concerning the

likelihood of Mr. Christensen perpetrating the alleged offense in the manner they

describe is nothing more than speculation and conjecture. Such testimony is clearly

violative of Rule 701 and must be barred as proof in the government’s case.

       Moreover, although a lay witness may opine as to the sanity or mental state of

the defendant, United States v. Lawson, 653 F.2d 299, 303 (7th Cir. 1981), the foundational

requirements for such opinion testimony under Rule 701, must still be met, namely, that

the opinion be (a) rationally based on the perception of the witness, (b) helpful to a clear

                                              36
      2:17-cr-20037-JES-JEH # 490-2         Page 37 of 56



understanding of the witness' testimony or the determination of a fact in issue, and (c)

not based on scientific, technical, or other specialized knowledge within the scope of

Rule 702.

       Here, there is nothing in the government’s discovery produced to date that even

remotely suggests that Ms. Zortman, who stated to the FBI that “although she was not

an expert in psychology,” that she believed Mr. Christensen was a “psychopath,”

possessed the knowledge, training, education, and qualifications to render such an

opinion as to Mr. Christensen’s mental state. Nor is there any evidence to suggest that

Ms. Bullis has any rational basis for opining that Mr. Christensen has “classic

sociopathic tendencies.” Further, since neither Ms. Zortman nor Ms. Bullis are trained

mental health professionals, it is not clear what they mean by the term psychopath.

Under Rule 701, such opinions could only be rendered by a qualified expert and not

unqualified lay persons such Ms. Zortman and Ms. Bullis.

       Accordingly, both witnesses should be barred from rendering such improper lay

opinions as to Mr. Christensen’s mental state at trial.

            P. Motion to Exclude Testimony Regarding the Alleged Death of a Guinea
               Pig and Public Urination

       Discovery materials furnished to the defense by government counsel indicate

that according Ms. Bullis, Mr. Christensen allegedly told her that on some unspecified

date, time, and place, he had “got drunk and urinated all over a public, female restroom

on campus.” Further, according to Ms. Bullis, Mr. Christensen told her that on some


                                            37
      2:17-cr-20037-JES-JEH # 490-2        Page 38 of 56



unspecified date and time and place, “he had killed a guinea pig” in some unspecified

manner and for some unspecified purpose. Michelle Zortman’s boyfriend, Ryan Vela,

also recalls being told by Michelle that Mr. Christensen had a desire to harm an animal.

      It is axiomatic that evidence is relevant and admissible if it has “any tendency to

make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” FRE 401.

Relevant evidence “may be excluded if its probative value is substantially outweighed

by a danger of unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence. FRE 403.

      Here, any testimony concerning Mr. Christensen’s alleged statements concerning

public urination in a women’s restroom and the desired or actual killing of a guinea pig

are not relevant to any material fact or proposition in this case where he is charged with

kidnapping resulting in death and making false statements to federal agents. Moreover,

such testimony is nothing more than evidence of bad character and other crimes,

wrongs, or “bad acts” that is intended to show that on a particular occasion, Mr.

Christensen acted in accordance with the bad character and acts, all of which is flatly

prohibited by Rules 404(a)(1) and 404(b)(1).

      And finally, whatever probative value, if any, such evidence may have, it is

substantially outweighed by the danger of unfair prejudice, confusing the issues, and

misleading the jury that would result to the Mr. Christensen if such evidence is

admitted at trial in a case where he is charged with the capital offense of kidnapping

                                            38
          2:17-cr-20037-JES-JEH # 490-2       Page 39 of 56



resulting in death. For all of these reasons, this Court should bar the government from

making any use at trial of any testimony concerning these two totally irrelevant and

inflammatory matters.

             Q. Motion to Exclude Evidence of Properly Conducted Defense Interviews

          Discovery materials produced to the defense by the government indicate that

various civilian witnesses have expressed concerns to government counsel and case

agents merely because they were contacted by defense investigators who sought to

interview them concerning their expected testimony. This Court should bar the

government and its witnesses from mentioning or referencing that fact in any manner at

trial.

          “The importance to a litigant of interviewing potential witnesses is undeniable.

In particular, in criminal cases, where a defendant's very liberty is at stake, such

interviews are especially crucial. Thus it is that one of the first things responsible

counsel does in preparing a case is to seek to interview those witnesses involved in the

litigation.” United States v. Fischel, 686 F.2d 1082, 1092 (5th Cir. 1982); see also United

States v. White, 454 F.2d 435, 438–39 (7th Cir. 1971) (witnesses “are the special property

of neither party,” and “both sides have an equal right and should have an equal

opportunity to interview them”). Moreover, Seventh Circuit Pattern Instruction No. 3.02

states that “[i]t is proper for an attorney to interview any witness in preparation for

trial.”



                                               39
      2:17-cr-20037-JES-JEH # 490-2        Page 40 of 56



      Therefore, any suggestion or implication that Mr. Christensen’s counsel or their

investigators acted improperly in attempting to interview witnesses concerning their

expected testimony should be excluded from evidence at trial. FRE 403.

          R. Motion to Preclude All Statements Made During the “Memorial Walk”
             of June 29, 2017, that Do Not Concern the Alleged Kidnapping and
             Murder of Ms. Zhang.

      On June 29, 2017, Mr. Christensen attended a public memorial event for Ms.

Zhang on the University of Illinois campus. Accompanying him was Terra Bullis, his

then-girlfriend. Unbeknownst to him, Ms. Bullis was wearing a body wire, and

recorded most of their time together that evening. During those hours, Mr. Christensen

made several extremely inflammatory, prejudicial, and ultimately false statements

which the jury should be precluded from hearing. Specifically, those statements relate

to other offenses for which there has been no corroboration whatsoever even after

diligent investigation by the FBI. Additionally, on July 1, 2017, at approximately 1:12

a.m., Ms. Bullis transmitted via email to FBI Agent Andrew Huckstadt a lengthy,

typewritten narrative detailing her recollection of events while attending the event for

Ms. Zhang. This calculated written narrative, consisting of six single-spaced typewritten

pages, was authored and transmitted by Ms. Bullis more than twenty-four hours after

the events she that she describes therein. Her written narrative constitutes inadmissible

hearsay under FRE 801 and 802 and should be barred as proof at trial.

                 i. Ms. Bullis’s Written Narrative



                                            40
      2:17-cr-20037-JES-JEH # 490-2          Page 41 of 56



       Indeed, Ms. Bullis’s written narrative does not, and cannot constitute a “present

sense impression” admissible under FRE Rule 803(1), or a “spontaneous declaration”

under FRE 803(2). First, to be admissible as a present sense impression under Rule

803(1), the proponent must demonstrate that: (1) the statement must describe an event

or condition without calculated narration; (2) the speaker must have personally

perceived the event or condition described; and (3) the statement must have been made

while the speaker was perceiving the event or condition, or immediately thereafter.

United States v. Boyce, 742 F.3d 792, 797 (7th Cir. 2014).

       By definition, to qualify as a present sense impression, a statement must be made

without calculated narration and contemporaneously with the speaker’s observance of

the events, or immediately thereafter. Id. Unless both of these elements are met, the

hearsay exception does not apply. See Miller v. Greenleaf Orthopedic Assoc., 827 F.3d 569

(7th Cir. 2016) (employee's diary entries were not admissible in her trial in

discrimination action against employer under ADA as “present sense impressions”

without evidence that entries described relevant events without calculated narration

and that they were made while she was perceiving the events or immediately

thereafter); Daniel v. Cook County, 833 F.3d 728 (7th Cir. 2016) (in civil rights action

against Cook County Jail, a doctor’s monitor report concerning conditions of the jail

“was a communication crafted with care for the court and parties based on scheduled

visits to the jail,” and there was no evidence that it was made at the time of, or

immediately after the doctor’s observations; as such, the monitor report was not

                                              41
      2:17-cr-20037-JES-JEH # 490-2            Page 42 of 56



admissible as a present sense impression and was properly excluded by the district

court).

          Second, for the excited utterance exception to apply under Rule 803(2), the

proponent must demonstrate that: “(1) a startling event occurred; (2) the declarant

makes the statement under the stress of the excitement caused by the startling event;

and (3) the declarant's statement relates to the startling event.” Boyce, 742 F.3d at 798.

          As the Third Circuit aptly noted in United States v. Green, 556 F.3d 151, 155-56

(3rd Cir. 2009) in discussing the timing issue for a present sense impression exception

(and by analogy, the excited utterance exception) to apply:

                 The fundamental premise behind this hearsay exception “is
                 that substantial contemporaneity of event and statement
                 minimizes unreliability due to [the declarant's] defective
                 recollection or conscious fabrication.” United States v. Manfre,
                 368 F.3d 832, 840 (8th Cir. 2004) (quoting United States v.
                 Blakey, 607 F.2d 779, 785 (7th Cir. 1979)); 5 Weinstein's
                 Federal Evidence § 803.03[1]; see Miller v. Keating, 754 F.2d
                 507, 512 (3d Cir. 1985) (lack of time to deliberately
                 manipulate truth of account is key). “The idea of immediacy
                 lies at the heart of the exception,” thus, the time requirement
                 underlying the exception “is strict because it is the factor that
                 assures trustworthiness.” 4 Christopher B. Mueller and Laird
                 C. Kirkpatrick, Federal Evidence § 8:67, 559, 562 (3d
                 ed.2007); see also Chambers v. Mississippi, 410 U.S. 284, 298-99,
                 93 S. Ct. 1038, 35 L.Ed.2d 297 (1973) (hearsay exceptions are
                 premised on the idea that the particular circumstances
                 surrounding the making of certain utterances guarantee
                 their reliability). Put differently, the temporality requirement
                 must be rigorous because the passage of time-or the lack
                 thereof-is the effective proxy for the reliability of the
                 substance of the declaration; hence the greater the passage of
                 time, the less truthworthy the statement is presumed to be,
                 and the more the scales should tip toward inadmissibility.

                                                42
2:17-cr-20037-JES-JEH # 490-2      Page 43 of 56



      Manfre, 368 F.3d at 840 (“The opportunity for strategic
      modification undercuts the reliability that spontaneity
      insures.”). Nevertheless, some brief temporal lapse is
      permissible so as to accommodate “the human realities that
      the condition or event may happen so fast that the words do
      not quite keep pace.” 4 Federal Evidence § 8:67, at 562;
      Fed.R.Evid. 803(1) Adv. Comm. Notes (1975) (“[w]ith respect
      to the time element, [803(1) ] recognizes that in many, if not
      most, instances precise contemporaneity is not possible and
      hence a slight lapse is allowable”).

      While it is true, that courts have not adopted any bright-line
      rule as to when a lapse of time becomes too lengthy to
      preclude Rule 803(1)'s application, see Blakey, 607 F.2d at 785
      (no per se rule exists), we are nevertheless unaware of any
      legal authority for the proposition that 50 minutes after the
      fact may appropriately be considered “immediately
      thereafter.” On the contrary, given the clear language of the
      rule and its underlying rationale, courts consistently require
      substantial contemporaneity. See, e.g., United States v. Shoup,
      476 F.3d 38, 42 (1st Cir. 2007) (911 phone call made “only one
      or two minutes ... immediately following” event admissible);
      United States v. Danford, 435 F.3d 682, 687 (7th Cir. 2006)
      (statement made “less than 60 seconds” after witnessing
      robbery qualified as present-sense impression); United States
      v. Jackson, 124 F.3d 607, 618 (4th Cir. 1997) (statement by
      witness to police upon their arrival at scene that defendant
      was threatening to kill her family was admissible as
      “description of ongoing events”); Blakey, 607 F.2d at 779, 785-
      86 (not error to admit statement made at most 23 minutes
      after event); cf. Manfre, 368 F.3d at 840 (statement made after
      “an intervening walk or drive” following event not
      admissible; “The present-sense-impression exception ... is
      rightfully limited to statements made while a declarant
      perceives an event or immediately thereafter, and we decline
      to expand it to cover a declarant's relatively recent
      memories.”); Hilyer v. Howat Concrete Co., Inc., 578 F.2d 422,
      426 n. 7 (D.C. Cir. 1978) (excluding statement made between
      15 and 45 minutes following event). Indeed, we have
      previously expressed skepticism that a statement made some
      40 minutes after the fact could be properly admitted as a

                                    43
      2:17-cr-20037-JES-JEH # 490-2         Page 44 of 56



              present-sense impression. Mitchell, 145 F.3d at 577 (where
              robbery occurred between 9:00am and 9:15am and notes
              were found in getaway car a mile from the crime scene at
              approximately 10:00am, intervening lapse was “probably too
              long for applicability of the present-sense impression[,] ...
              which requires the statement to be made virtually
              contemporaneously with the event being perceived”); see also
              Miller, 754 F.2d at 512 (concluding it was “not necessarily an
              abuse of discretion” to admit statement made “several
              minutes” after the fact as excited utterance, but noting
              “courts have recognized that the length of time separating
              the event from the statement [for admission as an excited
              utterance] may be considerably longer than for statements
              qualifying under the present sense impression exception of
              Rule 803(1)”) (emphasis added).

       Here, it is clear from the text of Ms. Bullis’s lengthy written account that it was

composed by her with calculated and meticulous narration and more than twenty-four

hours after the events she observed during the Memorial Walk of June 29, 2017, for

transmittal to the supervising FBI supervising agent with whom she was working in an

undercover capacity during the course of the investigation. Therefore, just as the

employee diary in Miller v. Greenleaf Orthopedic Assoc., supra, and the doctor’s jail

monitor report in Daniel v. Cook County, supra, Ms. Bullis’s written narrative to Agent

Huckstadt cannot constitute a “present sense impression” under FRE 803(1) or a

“spontaneous declaration” under FRE 803(2) to be admissible at trial.

                 ii. Any Statements Unrelated to the Alleged Kidnapping and
                     Murder of Ms. Zhang

       At issue in this case is whether or not Mr. Christensen kidnapped and murdered

Yingying Zhang. As summarized above in the Motion to Exclude References to Other

Murder Victims and the ViCap Report, Mr. Christensen made several inflammatory and
                                             44
       2:17-cr-20037-JES-JEH # 490-2               Page 45 of 56



damaging statements, including but not limited to the fact that he had killed twelve

other people in his past, comparing Ms. Zhang’s murder to those prior offenses, and

that he considered himself to be the most prolific serial killer of the modern era. The

only problem is, these statements are completely false. To the extent that the FBI has

been able to discern, there is not a shred of evidence that Mr. Christensen committed

any prior murders. The false claims are not relevant to the issues presented in this case,

and are clearly the most prejudicial type of evidence that exists. For the same reasons

articulated in the prior Motion, supra, the jury should not be allowed to hear this

evidence.10

            S. Motion to Exclude Testimony of                    concerning Mr.
               Christensen’s presence on his property in June, 2017

        Discovery materials furnished to the defense by government counsel indicate

that on July 1, 2017, the day after Mr. Christensen’s arrest,                               of

Champaign, Illinois, reported to the authorities that he had “four confrontations” with

Mr. Christensen on                         property during the month of June, 2017.

           owns a two-acre tract of land due south of the Stonegate Village Apartments

where Mr. Christensen and his wife resided, and one acre of the land is heavily

wooded.

        According to                      on four occasions during June, 2017, the first

occurring in “early June, 2017,” and the last occurring on or either June 21 or 23, 2017,


10
  Mr. Christensen does not dispute that the statements he made relevant to Ms. Zhang are admissible; the
other statements on the recording can be redacted or excised so as not to substantially prejudice the jury.
                                                    45
      2:17-cr-20037-JES-JEH # 490-2         Page 46 of 56



and all occurring between 6:15 pm and 7:30 pm, he confronted Mr. Christensen who

was walking across his property and advised him that his land was private property

and that he should not trespass on                  property. After the fourth

confrontation,                told Mr. Christensen that he would call the police if he saw

Mr. Christensen on his property again. On all four occasions,                 reported

that Mr. Christensen advised that he was just cutting across the property when

          confronted him.

       On July 2, 2017, three FBI agents conducted a consensual search of

           property with the assistance of two county sheriff’s deputies and their

canines. No items of evidentiary value were recovered from the property.

       Clearly, evidence of                  four “confrontations” with Mr. Christensen

                 property during June, 2017, is not relevant to any material fact or

proposition in this case where Mr. Christensen is charged with kidnapping resulting in

death and making false statements to federal agents. FRE 401. Moreover, whatever

negative inference that the government attempts to draw from such evidence to

articulate a theory of relevancy to this case is nothing short of rank speculation and

conjecture and devoid of any factual foundation. And finally, whatever probative value,

if any, such evidence may have, it is substantially outweighed by the danger of unfair

prejudice, confusing the issues, and misleading the jury that would result to the Mr.

Christensen if such evidence is admitted at trial in a case where he is charged with the

capital offense of kidnapping resulting in death. FRE 403.

                                             46
       2:17-cr-20037-JES-JEH # 490-2       Page 47 of 56



       For all of these reasons, this Court should bar the government from making any

use at trial of               testimony concerning his four “confrontations” with Mr.

Christensen on his property during the month of June, 2017.

           T. Motion to Exclude Evidence of the Lost Sheriff’s Badge Found on
              6/13/2017

       Discovery materials furnished to the defense by government counsel indicate

that on June 13, 2017, local police received a report from a motorist who, while driving

to work, found an Illinois State Police badge and a belt buckle in the roadway just south

of the intersection of Rising Road and Illinois Route 10 in rural Champaign County,

Illinois. Police recovered the property and confirmed that the badge belonged to a 92

year old retired Illinois State Police Lieutenant whom the authorities were unable to

contact for more information concerning the property. There is no indication as to when

the badge was placed on the roadway.

       Reference to Google maps indicates that the location where the badge and belt

buckle were found by the motorist in the roadway is approximately 2.5 miles west of

2503 W. Springfield Ave. in Champaign, Illinois, where Mr. Christensen resided during

the month of June, 2017.

       Also, there is nothing in the discovery that would indicate that the badge that

was found in the roadway on June 13, 2017, resembled “a silver sheriff’s star” with a

black leather backing and chain as described by Emily Hogan in reporting to authorities

her encounter with the white male in the black car on the morning of June 9, 2017, while

walking to a bus stop just north of the U of I campus in Urbana, Illinois.
                                            47
      2:17-cr-20037-JES-JEH # 490-2        Page 48 of 56



       Evidence of the ISP badge found by the motorist on a remote rural roadway 2.5

miles from Mr. Christensen’s residence is not relevant to any material fact or

proposition in this case where Mr. Christensen is charged with kidnapping resulting in

death and making false statements to federal agents. FRE 401. Moreover, whatever

negative inference that the government attempts to draw from such evidence to

articulate a theory of relevancy to this case is nothing short of rank speculation and

conjecture and devoid of any factual foundation. And finally, whatever probative value,

if any, such evidence may have, it is substantially outweighed by the danger of unfair

prejudice, confusing the issues, and misleading the jury that would result to the Mr.

Christensen if such evidence is admitted at trial in a case where he is charged with the

capital offense of kidnapping resulting in death. FRE 403. For all of these reasons, this

Court should bar the government from using any evidence of the ISP badge found in

the roadway on June 13, 2017, at trial.

          U. Motion to Exclude Tape Recorded Phone Calls Made by Mr.
             Christensen from Macon and Livingston County Jails

       Throughout the pendency of this case, defense counsel have challenged the

government’s expected use of evidence at trial of tape recorded phone calls that Mr.

Christensen is alleged to have made while detained at the Macon County Jail and the

Livingston County Jail. (R.39, Motion for Order Requiring Government to Comply With

Rule 12(b)(4); R.81, Motion for Order Requiring Government to Comply With Rule

12(b)(4); R.98, Motion to Suppress Jail Communications and Fruits Thereof).


                                            48
      2:17-cr-20037-JES-JEH # 490-2           Page 49 of 56



And in connection with those challenges, defense counsel have repeatedly requested

that government counsel disclose which of the hundreds, if not thousands, of tape

recorded jail calls it intends to use as evidence at trial, so that defense counsel can file

fact-specific motions challenging those particular calls. (R. 39 and 81).

       In response to those requests for disclosure of the particular calls to be used, the

government has represented to the Court and to defense counsel that it intends to use

“all of the Rule 16” discovery and tape recordings at trial. (R. 92, pp. 15-16). And to

date, the government is adamant and resists disclosing which particular jail calls it

intends to use at trial, thus forcing defense counsel to defend against the entirety of the

enormous volume of discovery in this case, and to unnecessarily expend substantial

amounts of time and resources searching for and/or anticipating what “needles in the

government’s haystack” of discovery and evidence it intends to offer at trial that would

be subject to motions to suppress and motions in limine.

       Counsel therefore once again requests that the Court order the government to

identify by March 11, 2019 (the current date to disclose exhibit lists), all jail calls or

communications of any type that it intends to reference in the trial of this case,

regardless of whether it intends to introduce such communications as exhibits, mark

them for identification, or otherwise reference the same. In view of the government’s

position on this matter, defense counsel respectfully request leave to reserve any and all

objections to the government’s use of any recorded or intercepted jail calls

communications until such time that the Court orders their parties to file their
                                               49
       2:17-cr-20037-JES-JEH # 490-2             Page 50 of 56



respective exhibit lists. That way, defense counsel can file fact-specific motions

challenging the government’s intended use of the calls, and the Court can address and

adjudicate those matters that are clearly in issue.

            V. Motion to Exclude the Testimony of

        Discovery has been produced including an interview of a woman named

                       , who had previously posted comments on a website called

websleuths.com regarding this case. Specifically, she posted that she had met Mr.

Christensen on a dating app named PlentyofFish.com and had been “turned off’ by his

photos because he looked “mean” and had a “weird mustache.” When she expressed a

lack of interest in dating him, she alleges that he called her names and she was forced to

block him. Interestingly, her posts on websleuth.com claim that she met Mr.

Christensen in 2014 or 2015, long before he and his wife opened their marriage and long

before he had accounts on any dating websites. In fact, his PlentyofFish account was

opened on March 28, 2017, according to the discovery.

        It is clear from                    statements that she is mistaken about Mr.

Christensen. Her recollections are completely in the wrong time frame, and are

speculative.11 They bear no relevance to this case, where the alleged kidnapping had

nothing to do with social media or dating apps, but is claimed to have been a random

kidnapping on the street. Even if there was a shred of evidence, to allow a woman to



11
                claimed that she was not his “type” because she was not an Asian female and that she
believes he “saw an opportunity and acted” in kidnapping Ms. Zhang.
                                                  50
      2:17-cr-20037-JES-JEH # 490-2        Page 51 of 56



claim verbal abuse by Mr. Christensen will substantially prejudice the jury and

outweigh any potential probative value. As such, under FRE 401 and 403, this testimony

should be excluded.

          W. Motion to Exclude Summaries of Mr. Christensen’s Library Rentals,
             YouTube Playlists, and Music Playlists

       During its investigation, the government obtained Mr. Christensen’s rental

history from the public library, his music playlist, and his video playlist from

YouTube.com. For the most part, the contents of these lists are innocuous and include

movies such as “The Incredibles,” “Star Wars,” “Ghostbusters,” “Indiana Jones,” and

more. It is also true that Mr. Christensen and his then-wife had a penchant for listening

to heavy metal music, renting horror movies (i.e. “Alien”, “Halloween”) and indulging

in frequent video-gaming. Mr. Christensen’s YouTube playlist also indicates that he

liked Taylor Swift, Lady Gaga, Madonna, and Miley Cyrus. It is unclear what, if any,

purpose the government intends to use this information at trial. To the extent the

government wants to use the information, there is no discernable relevance and it

should be excluded under FRE 401.

          X. Motion to Exclude Testimony of

       In December of 2018, Terra Bullis provided information to the FBI indicating that

she and Mr. Christensen had entertained becoming romantically involved with a

married couple,                                           .          indicated that she

met Mr. Christensen on OK Cupid in the Spring of 2017 and had planned to go on a

date with him at that time. Due to scheduling issues, the two never actually connected.
                                            51
      2:17-cr-20037-JES-JEH # 490-2           Page 52 of 56



               has no knowledge of the offense or of Mr. Christensen apart from vague

memories of his OK Cupid profile. As such, neither                          should be

permitted to testify in this case, nor should any commentary be allowed concerning an

almost-date.

          Y. Motion to Exclude Testimony of

       In December of 2018, the FBI interviewed                       , a woman who

apparently worked out at the same gym (The Refinery) as Michelle Zortman and Brendt

Christensen.                    “did not have any substantive conversations” with either

of them, but stated that she observed their “behavior” at the gym for approximately one

year. In her observations, she noted that she and her friends referred to the couple as

“the Murder Twins” or “the Psycho Twins” because they were socially “strange.”

Specifically, they were not socially interactive with other people working out at the

gym, and when they did interact, it was awkward.                       also claims to have

observed bruises on Ms. Zortman’s arms and legs.

       Apparently, about one month prior to Mr. Christensen’s arrest, Ms. Zortman

began talking to a man who also worked out at the gym named                      . Ms.

Zortman allegedly told                    that she was depressed, and they would text back

and forth in an effort to cheer her up.                himself stated that he and Ms.

Zortman are friends and have never been romantically involved. She has never spoken

to him about Mr. Christensen or this case.



                                              52
      2:17-cr-20037-JES-JEH # 490-2         Page 53 of 56



       Both of these witnesses would only present irrelevant testimony, and would very

likely prejudice the jury with statements about nicknames like “the Murder Twins.”

Being socially awkward and declining to interact with fellow gym rats hardly qualifies

as evidence of anything pertinent at issue in this case. As such, all of the

aforementioned testimony should be excluded as irrelevant. FRE 401 and 403.

          Z. Motion to Exclude Listed Interests on Tinder.com

       Discovery has revealed that Mr. Christensen had a Tinder account during the

Spring of 2017, which is a dating application where a user swipes left or right on the

profile of another user to decide if they “match” and want to meet in person. The

government issued a subpoena for Mr. Christensen’s Tinder records, which include a

list of “interests” that he wrote on his profile for other people to see. Mr. Christensen’s

listed interests are diverse and include Japanese cartoons, music, video games (i.e.

“Street Fighter”), TV shows (i.e. “Scrubs,” “Shark Tank,” “Its Always Sunny in

Philadelphia”), movies (i.e. “Lord of the Rings”), and more. Among the listed interests

is the book “American Psycho,” which should be excluded for the reasons articulated in

the previous Motion, supra. In truth, apart from that single reference, it is unclear what

possible relevance this information has to the present case. As such, it should be

excluded. FRE 401.

          AA.        Motion to Exclude Mr. Christensen’s Suicide Note

       In the summer of 2017, soon after his arrest, Mr. Christensen was housed in the



                                             53
      2:17-cr-20037-JES-JEH # 490-2          Page 54 of 56



Macon County Jail in Decatur, Illinois. Within several weeks of his incarceration, he

wrote a letter indicating his intent to commit suicide. He was immediately placed on

suicide watch and isolated from the general population for several months. Although

the letter does contain statements made by Mr. Christensen in which he denies

committing the instant offense, allowing this into evidence could have drastic

implications in a capital case. For example, a juror could assume that since Mr.

Christensen wants to die, he or she would be completely justified in imposing the death

penalty. This level of prejudice outweighs any possible probative value in the

statements contained within the letter.

          BB.        Motion to Exclude Statements Regarding “the Perfect Victim”

       Evidence shows that Terra Bullis has recounted an incident when Mr.

Christensen was out shopping with his then-wife and saw a woman who he described

as the “perfect victim.” Mr. Christensen allegedly looked over the shoulder of the

woman while she was checking out and observed her contact information. Ms. Bullis

also noted that she recalled that the woman was of Asian descent. Speculating, Ms.

Bullis claimed that she would be the “perfect victim” because Mr. Christensen was

attracted to Asian females; that information did not come from Mr. Christensen himself.

       That was the first version of the story, as told to the FBI in June of 2017. In the

second version of the story, recounted over a year later, Mr. Christensen actually drove

past this woman’s residence but never acted. This evidence is irrelevant to any issue in

the case. Further, if some minimal theory of relevance can be posited, it is substantially

                                             54
      2:17-cr-20037-JES-JEH # 490-2         Page 55 of 56



outweighed by the potential prejudice. First, it is completely uncorroborated: Ms. Bullis

speculates that Mr. Christensen is attracted to Asian females, but he never said this

mystery woman would be the perfect victim due to her national origin or race. Second,

her story is unreliable, as evidenced by the fact that it magically changed and worsened

significantly over the course of a year. Finally, it is completely inconsistent with the

allegations of this case, which are that Mr. Christensen was driving around town and

randomly selected Ms. Zhang as his target, after failing to coerce Emily Hogan into his

vehicle (who incidentally is Caucasian and above average height). For all of the

foregoing reasons, allowing Ms. Bullis to testify regarding this story of hers is

substantially more prejudicial than probative. FRE 403.

       WHEREFORE, Defendant requests that the Court hold hearings on each of the

previously filed Motions in Limine, and grant the relief requested in said Motions.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                    /s/ George Taseff
              Assistant Federal Defender                 Assistant Federal Defender
              300 West Main Street                       401 Main Street, Suite 1500
              Urbana, IL 61801                           Peoria, IL 61602
              Phone: 217-373-0666                        Phone: 309-671-7891
              FAX: 217-373-0667                          Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

              /s/ Robert Tucker                          /s/ Julie Brain
              Robert L. Tucker, Esq.                     Julie Brain, Esq.
              7114 Washington Ave                        916 South 2nd Street
              St. Louis, MO 63130                        Philadelphia, PA 19147
              Phone: 703-527-1622                        Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com


                                             55
      2:17-cr-20037-JES-JEH # 490-2        Page 56 of 56



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           56
